Dissenting Opinion by
Montgomery, J.:
Although the United States is rightfully proud of the various freedoms set forth in its Constitution, it also proudly boasts of another one not specifically mentioned. I refer to the freedom of travel from one state to another without visa or barrier.
As I read the opinion of the majority in this case, that freedom will exist no longer. If automobiles may be stopped at the state lines and searched for contra*435band without cause or reason, traveling here will be no different than going from country to country in other parts of the world.
I find no reasonable cause in the present case for stopping and searching the automobile’ of the appellee; nor do I interpret any of the evidence or the contention of the Commonwealth as indicating that the search was consensual. The lower court was of the same opinion.
Therefore, I respectfully dissent.